DETAILED ACTION

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 September 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campomanes et al. (U.S. Patent 9,328,484).
	Campomanes discloses a retainer including a receiving portion (68) defining a slot (69).  There are sidewalls and a catch surface (Figures 4, 5, 34 and 35, for example).  There is a drive portion (84) including a tab (88, 1088) extending there from and having bearing and stop surfaces (Figure 4, for example).  There is a detent (67, 1067) receiving portion positioned as claimed.
	Regarding claims 2 and 8, the embodiment of Figures 34 and 35 is cylindrical.  Also note that the present specification (first sentence of page 9) denotes that there is no patentable distinction between conical and cylindrical surfaces in these devices.

	Regarding claim 4, see Figures 5, 20 and 34, for example.  Figure 34 also meets claim 5 recitations.
	Regarding claim 6, see Figure 35.
	Regarding claim 7, because the stop surfaces are in close proximity and transition to the bearing surfaces, the term “blend surface” is deemed to be met.  Note there are no additional structural recitations which define the blend surface.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Campomanes et al. (U.S. Patent 9,328,484), as applied above.
Campomanes appears to meet the sizes of claims 3, 9 and 10.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have sized the device as claimed in order to properly fit components and because size/relative dimensions are not patentably distinguishing features in this instance.

Conclusion
The additional references teach retainer configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671